This proceeding was commenced as an action in the Supreme Court, Nassau County, and has been transferred to the Surrogate’s Court, Nassau County. The appeal is from so much of a decree of said Surrogate’s Court as, inter alia, found in favor of respondent and refused to direct him to turn over certain personal property to appellant for the estate of the deceased. Decree insofar as appealed from unanimously affirmed, with costs to both parties, payable out of the estate. No opinion. Present—Nolan, P. J., Wenzel, Ughetta. Hallinan and Kleinfeld, JJ.